Respectfully, I dissent. In my judgment, not only did the sellers breach the contract by insisting that the addendum be made part of the purchase agreement (thereby varying the essential term of the contract), but the buyers as well as the real estate broker breached their respective duties.
Insofar as the buyers are concerned, the purchase agreement expressly stated that "Cash to be placed in escrow subject to delivery of deed and title guarantee * * *." In this case, the buyers failed to deposit the $4,000 down payment in escrow as required by the terms of the purchase agreement. Hence, regardless of any fault on the part of the sellers (in insisting that the addendum be made part of the contract), the buyers must also be said to have breached the contract. Furthermore, the fact that the buyers gave the $4,000 down payment to the real estate agent instead of the escrow agent does not relieve them of the duty of depositing the money with the escrow agent. Nor does the promise from the broker to the sellers that the money would be placed in escrow after all the documents were deposited in escrow relieve the buyers from failing to comply with the escrow agreement.
As to the broker, I do not believe the broker is entitled to any commission. By not depositing the $4,000 down payment into escrow as required by the escrow agreement, he made it possible for the sellers to assert the defense of the breach of contract against the buyers. In essence, the broker sought to assume the duties of the escrow agent. The broker's failure to obey the instructions of the buyers (that the money be deposited in escrow) caused the buyers to breach the contract. Consequently, the broker, as agent for the parties, violated his fiduciary duty of acting in good faith toward both the buyers and sellers and should be held accountable to the buyers for the return of $4,000.
The broker's unsupported testimony that he complied with "local custom" by retaining the down payment was no more than a self-serving declaration. Absent some supporting evidence that it was indeed the "local custom" to retain a down payment, together with a description of the parameters of this local custom, I would attach little credibility to this representation.
In summary, since the parties breached their respective duties I would leave them where the court found them except to order the broker to return the $4,000 (which he never deposited into escrow) to the buyers. *Page 8 
 *Page 9